 

Exhibit 10.6

 

TENTH AMENDMENT TO THE SECOND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF

BLUEROCK RESIDENTIAL HOLDINGS, L.P.

 

August 6, 2018

 

This Tenth Amendment (this “Amendment”) to the Second Restated Agreement of
Limited Partnership of Bluerock Residential Holdings, L.P., a Delaware limited
partnership (the “Partnership”) (as amended, the “Partnership Agreement”), is
entered into effective as of January 1, 2018, by, Bluerock Residential Growth
REIT, Inc., a Maryland corporation (the “General Partner”), in accordance with
Article XI of the Partnership Agreement. Capitalized terms used but not defined
herein are used as defined in the Partnership Agreement.

 

R E C I T A L S

 

WHEREAS, the General Partner is the sole general partner of the Partnership that
is governed by the Partnership Agreement;

 

WHEREAS, the General Partner has determined that this Amendment (i) adds to the
obligations of the General Partner and (ii) is required to satisfy requirements,
conditions or guidelines contained in any order, directive, opinion, ruling or
regulation of a federal or state agency or contained in federal or state law;
and

 

WHEREAS, acting pursuant to the power and authority granted to it under
Section 11.01(b) of the Partnership Agreement, the General Partner has
determined that this Amendment does not require the approval of any Partner.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

A G R E E M E N T

 

NOW, THEREFORE, the Partnership Agreement is hereby amended as follows:

 

1. Article I. The following definitions are added to Article I:

 

“Partnership Level Taxes” means any federal, state, or local taxes, additions to
tax, penalties, and interest payable by the Partnership as a result of a Tax
Audit under the Partnership Tax Audit Rules.

 

“Covered Audit Adjustment” means an adjustment to any partnership-related item
(within the meaning of Section 6241(2)(B) of the Code) to the extent such
adjustment results in an “imputed underpayment” as described in Section 6225(b)
of the Code or any analogous provision of state or local law.

 

“Election Out” means the election provided by Section 6221(b) of the Code to
have Subchapter C of Chapter 63 of Subtitle F of the Code not apply or any
analogous election under state or local law.

 



 

 

 

“Excess Tax Amount” has the meaning set forth in Section 5.02(d)(iii).

 

“Imputed Underpayment Modification” means any modification under Section 6225(c)
of the Code (or any analogous provision of state or local law) to the extent
that such modification is available and would reduce any Partnership Level Taxes
attributable to a Covered Audit Adjustment.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Partnership Representative” has the meaning set forth in Section 10.05(b)(i).

 

“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code, as
amended, together with any final or temporary Treasury Regulations, Revenue
Rulings, and case law interpreting Sections 6221 through 6241 of the Code, as
amended (and any analogous provision of state or local tax law), as in effect
following the enactment of the Bipartisan Budget Act of 2015.

 

“Push-Out Election” means the election to apply the alternative method provided
by Section 6226 of the Code (or any analogous provision of state or local tax
law).

 

“Tax Audit” or “Tax Audits” has the meaning set forth in Section 10.05(b)(i).

 

“Tax Contribution Obligation” has the meaning set forth in Section 5.02(d)(iii).

 

“Tax Offset” has the meaning set forth in Section 5.02(d)(ii).

 

2. Article I. The definition of “Partner” is hereby deleted in its entirety and
replaced in full as follows:

 

“Partner” means any General Partner or Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively; provided, however, that
for the purposes of Sections 5.02(d) and 10.05, the term “Partner” means any
current Partner and any former Partner, provided that a former Partner shall be
considered a Partner only as the context requires in order to effectuate the
provisions of Section 10.05 such that each Partner and former Partner bears the
economic burden associated with any Covered Audit Adjustment and/or Partnership
Level Taxes that relate to a taxable year (or portion thereof) in which such
Partner or former Partner, as applicable, was a Partner or was treated as
holding an interest in the Partnership.

 

3. Section 5.01. The following subsection is added to the end of Section 5.01:

 

(i)       Special Tax Allocations. Items of income, gain, loss, expense or
credit resulting from a Covered Audit Adjustment shall be allocated to the
Partners in accordance with the applicable provisions of the Partnership Audit
Tax Rules.

 

4. Section 5.02(d). Section 5.02(d) is hereby deleted in its entirety and
replaced in full as follows:

 

(d)       Withholding and Other Tax Payments by the Partnership.

 



 

 

 

(i)       Withholding. Notwithstanding any other provision of this Agreement,
each of the General Partner, the Partnership and its Subsidiaries may withhold
from distributions, allocations or portions thereof if it is required to do so
by the Code or any other applicable federal, state or local rule, regulation or
law, including, without limitation, pursuant to Sections 1441, 1442, 1445 and
1446 of the Code, and each Partner hereby authorizes the General Partner, the
Partnership and its Subsidiaries to withhold or pay on behalf of or with respect
to such Partner any amount of federal, state, provincial, local or foreign taxes
that the General Partner determines, in good faith, that the Partnership or any
of its Subsidiaries is required to withhold or pay with respect to any amount
distributable or allocable to such Partner pursuant to this Agreement. To the
extent that any tax is paid by the Partnership or any of its Subsidiaries and
the General Partner determines, in good faith, that such tax (including any
Partnership Level Tax) relates to one or more specific Partners, such tax shall
be treated as an amount of taxes paid with respect to such Partner pursuant to
this Section 10.05(d) and Section 5.02(d). Any determinations made by the
General Partner pursuant to this Section 5.02(d) shall be binding upon the
Partners. Notwithstanding any provision to the contrary in this Section 5.02(d),
the payment by the Partnership of Partnership Level Taxes shall, consistent with
the Partnership Tax Audit Rules, be treated as the payment of a Partnership
obligation and shall be treated as paid with respect to a Partner to the extent
the deduction with respect to such payment is allocated to such Partner pursuant
to Section 5.01(i), and such payment shall not be treated as a withholding from
distributions, allocations, or portions thereof with respect to a Partner.

 

(ii)       Tax Offset. For all purposes under this Agreement, any amounts
withheld or paid with respect to a Partner pursuant to this Section 5.02(d)
(other than the payment of Partnership Level Taxes) may be offset against any
distributions to which such Partner is entitled concurrently with such
withholding or payment (a “Tax Offset”); provided that the amount of any
distribution subject to a Tax Offset shall be treated as having been distributed
to such Partner pursuant to Section 5.02(a) or 5.02(b) at the time such Tax
Offset is made.

 

(iii)       Tax Contribution Obligation. To the extent that (I) the amount of
such Tax Offset exceeds the distributions to which such Partner is entitled
concurrently with such withholding or payment (an “Excess Tax Amount”) or (II)
there is a payment of Partnership Level Taxes relating to a Partner, the amount
of such (A) Excess Tax Amount or (B) Partnership Level Taxes, as applicable,
shall, in the General Partner’s sole discretion, (a) give rise to an
interest-bearing obligation of such Partner to make a capital contribution to
the Partnership (a “Tax Contribution Obligation”) and/or (b) be offset against
future distributions to which such Partner is entitled until such Excess Tax
Amount or Partnership Level Taxes, as applicable and, in each case, with
interest accrued thereon, is reduced to zero. Any such Tax Contribution
Obligation shall bear interest at the lesser of (i) 300 basis points above the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal, Eastern
Addition, or (ii) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such Tax Contribution Obligation arises.

 

(1)       If requested by the General Partner, a Partner shall promptly
contribute the amount of its Tax Contribution Obligation to the Partnership. To
the extent a Partner does not contribute the amount of its Tax Contribution
Obligation to the Partnership within 15 days after demand for payment thereof,
the Partnership shall offset such amount (plus interest accruing at the
applicable underpayment rate for such period, as specified in Section 6621 of
the Code) against distributions to which such Partner would otherwise be
subsequently entitled until the Partner’s Tax Contribution Obligation (including
any interest accrued thereon) has been satisfied in full. For the avoidance of
doubt, the interest on any Tax Contribution Obligation paid by a Partner to the
Partnership (whether directly or by offset) under this Section 5.02(d) shall be
taxable income to the Partnership.

 



 

 

 

(2)       To the extent, and at the time(s), that a Partner makes a payment to
satisfy such Partner’s Tax Contribution Obligation (including any accrued but
unpaid interest thereon), such payment shall be applied first to any accrued but
unpaid interest owed by such Partner, and any remaining portion shall satisfy
such Partner’s Tax Contribution Obligation and such remaining portion shall
increase such Partner’s Capital Account but shall not reduce the amount that a
Partner is otherwise obligated to contribute to the Partnership. Amounts
recovered by the Partnership through any offset against distributions pursuant
to this Section 5.02(d) shall be applied first to any accrued but unpaid
interest owed by such Partner, and thereafter offset the amount of such
Partner’s Tax Contribution Obligation, and such Partner’s Capital Account shall
not be reduced to the extent such offset was against the amount of such
Partner’s Tax Contribution Obligation.

 

(iv)       Security Interest. Each Partner hereby unconditionally and
irrevocably grants to the Partnership a security interest in such Partner’s
Partnership Units to secure such Partner’s Tax Contribution Obligation. Each
Partner shall take such actions as the Partnership may request in order to
perfect or enforce the security interest created hereunder.

 

(v)       Indemnification by Partner. Each Partner hereby agrees to indemnify
and hold harmless the Partnership, the other Partners, the Partnership
Representative and the General Partner from and against any liability (including
any liability for Partnership Level Taxes) with respect to income attributable
to or distributions or other payments to such Partner.

 

(vi)       Continued Obligations of Former Partners. For the avoidance of doubt,
any Person who ceases to be a Partner shall be deemed to be a Partner for
purposes of this Section 5.02(d), and the obligations of a Partner pursuant to
this Section 5.02(d) shall survive indefinitely with respect to any taxes
withheld or paid by the Partnership that relate to the period during which such
Person was actually a Partner, regardless of whether such taxes are assessed,
withheld or otherwise paid during such period.

 

(vii)       Discretion Regarding Recovery of Taxes. Notwithstanding the
foregoing, the General Partner may choose to not recover an amount of
Partnership Level Taxes or other taxes withheld or paid with respect to a
Partner under this Section 5.02(d) if the General Partner determines, in its
reasonable discretion, that such an decision would be in the best interests of
the Partnership (e.g., where the cost of recovering the amount of taxes withheld
or paid with respect to such Partner is not justified in light of the amount
that may be recovered from such Partner). 

 



 

 

 

5. Section 10.05. Section 10.05 is hereby deleted in its entirety and replaced
in full as follows:

 

Section 10.5 Tax Audit Matters; Tax Elections; Special Basis Adjustments.

 

(a)       Tax Matters Partner. With respect to periods not governed by
Partnership Audit Tax Rules, the General Partner shall be the Tax Matters
Partner of the Partnership. As Tax Matters Partner, the General Partner shall
have the right and obligation to take all actions authorized and required,
respectively, by the Code for the Tax Matters Partner. The General Partner shall
have the right to retain professional assistance in respect of any audit of the
Partnership by the Service and all out-of-pocket expenses and fees incurred by
the General Partner on behalf of the Partnership as Tax Matters Partner shall
constitute Partnership expenses. In the event the General Partner receives
notice of a final Partnership adjustment under Section 6223(a)(2) of the Code,
the General Partner shall either (i) file a court petition for judicial review
of such final adjustment within the period provided under Section 6226(a) of the
Code, a copy of which petition shall be mailed to all Limited Partners on the
date such petition is filed, or (ii) mail a written notice to all Limited
Partners, within such period, that describes the General Partner’s reasons for
determining not to file such a petition.

 

(b)       Designation of Partnership Representative; Scope of Duties and
Authority.

 

(i)       For tax periods for which any of the Partnership Tax Audit Rules are
in effect with respect to the Partnership, the “partnership representative”
(within the meaning of Section 6223(a) of the Code) (the “Partnership
Representative”) of the Partnership shall be the General Partner (unless the
General Partner is not authorized under the Partnership Tax Audit Rules to serve
as the Partnership Representative, resigns as the Partnership Representative or
is found by a court of competent jurisdiction upon entry of a final judgment to
have engaged in fraud, willful misconduct, or gross negligence as the
Partnership Representative, in which case a Person so authorized and selected by
a Two Thirds Majority shall be the Partnership Representative). The Partnership
Representative is authorized to and shall represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by any federal, state, or local tax authorities, including resulting
administrative and judicial proceedings (each a “Tax Audit” and collectively,
“Tax Audits”), and to expend Partnership funds for professional services and
costs associated therewith.

 

(ii)       In its capacity as such, the Partnership Representative shall have
the authority and discretion to exercise any and all authority of the
Partnership Representative under the Code, including, without limitation, (i)
binding the Partnership and its Partners with respect to tax matters, including,
but not limited to, by entering into any settlement offer, agreeing to extend
statutes of limitation, and initiating litigation and, (ii) if the IRS, in
connection with a Tax Audit governed by the Partnership Tax Audit Rules,
proposes a Covered Audit Adjustment, determining, in its sole discretion,
whether, to the extent that such election is available under the Partnership Tax
Audit Rules, to make a Push-Out Election.

 

(iii)       If the Partnership Representative changes its address, the
Partnership Representative shall promptly notify the IRS of such occurrence. If
the Partnership Representative is replaced pursuant to Section 10.05(b)(i), the
outgoing Partnership Representative shall take all actions required by the
Partnership Tax Audit Rules to revoke or resign its prior designation as the
Partnership Representative.

 



 

 

 

(c)       Election Out.

 

(i)       To the extent that the Election Out is available to the Partnership
under the Partnership Tax Audit Rules, the General Partner may make the Election
Out.

 

(ii)       If the Partnership Representative makes an Election Out, the
Partnership shall, within thirty (30) days of receipt of a written request, make
available to any Partner, at such Partner’s expense, any information such
Partner reasonably requests in connection with any Tax Audit relating to such
Partner’s interest in the Partnership. Each Partner shall inform the Partnership
of any Covered Audit Adjustments to Partnership items that result from any Tax
Audit of such Partner within thirty (30) days of the close of such Tax Audit.

 

(d)       Push-Out Election; Imputed Underpayment Modifications.

 

(i)       If the Partnership Representative makes a Push-Out Election with
respect to a Covered Audit Adjustment, each Partner (including transferees or
successors of any Partner) covenants and agrees that it shall (1) pay any and
all resulting taxes, additions to tax, penalties and interest in a timely
fashion and (2) cooperate with the Partnership and the Partnership
Representative in good faith. Notwithstanding the foregoing, if the Partnership
is required to pay any tax, addition to tax, penalty, or interest following a
Push-Out Election because any portion of the applicable Covered Audit Adjustment
would otherwise be subject to withholding by the Partnership under Chapters 3 or
4 of Subtitle A of the Code, any such amounts shall be considered Partnership
Level Taxes with respect to the applicable Partners subject to the provisions of
Section 5.02(d).

 

(ii)       To the extent that the Partnership Representative does not make a
Push-Out Election with respect to a Covered Audit Adjustment, the Partnership
Representative may make Imputed Underpayment Modifications (taking into account
whether the Partnership Representative has received all requisite information on
a timely basis from the Partners), and each Partner shall, as requested by the
Partnership Representative, take such actions as may be necessary or prudent for
the Partnership Representative to seek an Imputed Underpayment Modification
(including, for the avoidance of doubt, filing an amended federal income tax
return or following an alternative procedure to filing an amended federal income
tax return, as described in Section 6225(c)(2) of the Code, paying any and all
resulting federal income taxes in a timely fashion, providing all necessary
information to the Partnership to support the modification of the tax rate
applicable to any Imputed Underpayment Modification pursuant to Section
6225(c)(4) of the Code, and providing an affidavit to the Partnership
Representative that such actions have been taken). If not otherwise sought by
the Partnership Representative and if reasonably requested by a Partner, the
Partnership Representative shall use commercially reasonable efforts to provide
to such Partner information allowing such Partner to file an amended federal
income tax return or to follow an alternative procedure to filing an amended
federal income tax return, as described in Section 6225(c)(2) of the Code, to
the extent that such amended return or alternative procedure and payment of any
related taxes, additions to tax, penalties, and interest would reduce any
Partnership Level Taxes attributable to the Covered Audit Adjustment.

 

(iii)       To the extent that the Partnership Representative does not make a
Push-Out Election with respect to a Covered Audit Adjustment, the Partnership
Representative is authorized, pursuant to Section 4.03, to obtain a loan on
behalf of the Partnership to pay any Partnership Level Taxes.

 



 

 

 

(e)       Cooperation. Each Partner agrees to cooperate with the Partnership
Representative and to do or refrain from doing any or all things reasonably
requested by the Partnership Representative in connection with any Tax Audit. If
reasonably requested by the Partnership Representative, each Partner shall
deliver to the Partnership Representative: (i) any certificates, forms,
affidavits, or instruments reasonably requested by the Partnership
Representative relating to such Partner’s status under any tax laws, (including,
but limited to, evidence of the filing of tax returns and/or payment of tax and
an affirmative statement that such Partner’s tax status does not make the
Partnership ineligible for an Election Out), and (ii) any information reasonably
requested by the Partnership Representative in connection with the Partnership
Tax Audit Rules (including, but not limited to, upper-tier shareholder specific
information if a Partner is or becomes an S corporation for federal income tax
purposes, upper-tier partner specific information if a Partner is or becomes a
partnership for federal income tax purposes, tax returns, information regarding
the character of income as capital gain or qualified dividend income, and
information regarding passive activity losses).

 

(f)       Indemnification. To the maximum extent permitted by applicable law,
the Partnership Representative will not be liable for, and will be indemnified
and held harmless by the Partnership from and against, any and all loss,
liability, damage, cost or expense, including reasonable attorneys’ and
accountants’ fees, suffered or incurred in defense of any demands, claims or
lawsuits against the Partnership Representative in or as a result of or relating
to his or its capacity, actions or omissions as the Partnership Representative,
or concerning the Partnership or any activities undertaken on behalf of the
Partnership; provided that the acts or omissions of the Partnership
Representative are not found by a court of competent jurisdiction upon entry of
a final judgment to have been the result of fraud or willful misconduct or, with
respect to criminal matters, that the Partnership Representative had reason to
believe that his conduct was unlawful.

 

(g)       Miscellaneous.

 

(i)       Notwithstanding anything herein to the contrary, nothing in this
Agreement shall obligate the Partnership Representative to provide notice to the
Partners regarding any Tax Audit other than as required by the Partnership Tax
Audit Rules. The Partners shall have no right to participate in any Tax Audit,
unless the Partnership Representative gives its written consent otherwise.

 

(ii)       Each Partner agrees to promptly update and supplement its contact
information as necessary to keep such information up-to-date, even if such
Partner’s interest in the Partnership is transferred or terminated.

 

(iii)       The provisions of this Section 10.05, including the Partnership
Representative’s authority under this Section 10.05, shall survive the
termination, dissolution, liquidation and winding up of the Partnership and the
termination or transfer of any Partner’s interest in the Partnership and shall
remain binding on each Partner for the period of time necessary to resolve any
Tax Audit involving or related to the Partnership.

 



 

 

 

(h)       Compensation. Neither the Tax Matters Partner nor the Partnership
Representative shall receive any compensation for its services. All third-party
costs and expenses incurred by the Tax Matters Partner or the Partnership
Representative in performing its duties as such (including legal and accounting
fees and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the Tax Matters Partner or Partnership Representative in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.

 

(i)       Tax Elections. All elections required or permitted to be made by the
Partnership under the Code or any applicable state or local tax law shall be
made by the General Partner in its sole and absolute discretion.

 

(j)       Section 754 Election. In the event of a transfer of all or any part of
the Partnership Interest of any Partner, the Partnership, at the option of the
General Partner, may elect pursuant to Section 754 of the Code to adjust the
basis of the Properties. Notwithstanding anything contained in Article V of this
Agreement, any adjustments made pursuant to Section 754 shall affect only the
successor in interest to the transferring Partner and in no event shall be taken
into account in establishing, maintaining or computing Capital Accounts for the
other Partners for any purpose under this Agreement. Each Partner will furnish
the Partnership with all information necessary to give effect to such election.

 

(k)       Safe Harbor Election. The Partners, intending to be legally bound,
hereby authorize the Partnership to make an election (the “Safe Harbor
Election”) to have the “liquidation value” safe harbor provided in Proposed
Treasury Regulation Section 1.83-3(1) and the Proposed Revenue Procedure set
forth in Internal Revenue Service Notice 2005-43, as such safe harbor may be
modified when such proposed guidance is issued in final form or as amended by
subsequently issued guidance (the “Safe Harbor”), apply to any interest in the
Partnership transferred to a service provider while the Safe Harbor Election
remains effective, to the extent such interest meets the Safe Harbor
requirements (collectively, such interests are referred to as “Safe Harbor
Interests”). The Tax Matters Partner is authorized and directed to execute and
file the Safe Harbor Election on behalf of the Partnership and the Partners. The
Partnership and the Partners (including any person to whom an interest in the
Partnership is transferred in connection with the performance of services)
hereby agree to comply with all requirements of the Safe Harbor (including
forfeiture allocations) with respect to all Safe Harbor Interests and to prepare
and file all U.S. federal income tax returns reporting the tax consequences of
the issuance and vesting of Safe Harbor Interests consistent with such final
Safe Harbor guidance. The Partnership is also authorized to take such actions as
are necessary to achieve, under the Safe Harbor, the effect that the election
and compliance with all requirements of the Safe Harbor referred to above would
be intended to achieve under Proposed Treasury Regulation Section 1.83-3,
including amending this Agreement.

 

6. Ratification. Except as expressly amended hereby, the Partnership Agreement
is hereby ratified and confirmed and shall continue in full force and effect.

 

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the General Partner has executed and delivered this
Amendment in accordance with Article XI of the Partnership Agreement, and as of
the date first above written.

 

 

 

  BLUEROCK RESIDENTIAL GROWTH REIT, INC.,   as General Partner                  
By:   /s/ Jordan B. Ruddy             Name:   Jordan B. Ruddy            
Title:   Chief Operating Officer and President  

  



 

 

